Citation Nr: 0720969	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for headaches has been received.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected lumbosacral strain 
with herniated nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1976.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for headaches.  The veteran filed a notice of disagreement 
(NOD) in May 2004, and the RO issued a statement of the case 
(SOC) in November 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2005.

In February 2007, the veteran testified during a Board 
hearing at the RO before the undersigned Veterans Law Judge; 
a transcript of the hearing is of record.

The Board's decision on the petition to reopen the claim for 
service connection for headaches is set forth below.  The 
claim for service connection for headaches, to include as 
secondary to service-connected lumbosacral strain with 
herniated nucleus pulposus, L5-S1, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  In February 2002, the RO declined to reopen the veteran's 
claim for service connection for tension headaches.  Although 
the veteran filed a notice of disagreement with this action, 
he did not perfect an appeal to the Board.  

3.  The evidence received since the February 2002 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim and is 
of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision that declined to reopen the 
veteran's claim for service connection for tension headaches 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
headaches are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the veteran's request to reopen the claim for 
service connection for headaches in light of the above, and 
in view of the Board's favorable disposition of the claim, 
the Board finds that all notification and development action 
needed to render a fair decision on the request to reopen the 
claim for service connection for headaches has been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A.  Petition to Reopen 

The veteran's claim for service connection for headaches 
previously was considered and denied.  

In October 1981, the RO originally denied the veteran's claim 
for service connection for headaches on the basis that the 
veteran's headaches in service were acute in nature and there 
was no evidence of record to support service connection for 
headaches on any basis.

In February 2002, the RO declined to reopen the veteran's 
claim for service connection for headaches.  The evidence of 
record then consisted of the veteran's service medical 
records, private medical records, and VA examination reports.

The service medical records reveal that in September 1974, 
the veteran complained of nasal congestion and headache that 
started that morning.  The diagnosis was upper respiratory 
infection.  In April 1975, the veteran complained of 
generalized weakness with accompanying headaches and sinus 
congestion.  The diagnosis was flu syndrome.  In July 1975, 
the veteran complained of headache and abdominal pain.  The 
diagnosis was flu.  He sought follow-up treatment in July 
1975 and received the same diagnosis.  The March 1976 
separation Report of Medical History shows that the veteran 
did not report having any frequent or severe headache.  The 
March 1976 separation Report of Medical Examination indicates 
that the veteran's head was normal.

A September 1981 VA examination report shows that the veteran 
reported that his headaches began two to three months ago 
when he had the onset of severe and recurrent frontal and 
bitemporal and suboccipital headaches.  The diagnosis was 
history of headaches, unknown etiology, probably tension 
headaches.

Private medical records from C.M., M.D., dated from 1999 to 
2001, indicate that the veteran complained of headaches.

The veteran was notified of the February 2002 denial in a 
February 2002 letter, and filed a notice of disagreement with 
the rating decision; however, he did not perfect an appeal.  
Hence, that decision is final as to the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 
20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for headaches in March 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the February 2002 RO rating decision, evidence added to 
the claims file consists of private medical records, a VA 
examination report, a lay statement from the veteran's co-
worker, and the veteran's Board hearing testimony.

Specifically, a January 2004 private medical record from Dr. 
C.M. indicates that it was Dr. C.M.'s opinion that there 
appeared to be a cause-and-effect between the veteran's 
headaches and his chronic pain.  The diagnosis was headaches.

On February 2004 VA examination, the examiner referenced Dr. 
C.M.'s January 2004 medical opinion and stated that he felt 
that the veteran's chronic pain could aggravate his tension 
headaches, although he did not think that the veteran's 
chronic pain would cause headaches.  The examiner also 
assumed that the chronic pain that was mentioned by Dr. C.M. 
in the January 2004 private medical record was the veteran's 
low back pain.  The February 2004 VA examiner's diagnosis was 
tension headaches arising from degenerative joint disease or 
degenerative disc disease in the cervical spine.

An April 2006 private medical record from Dr. C.M. states 
that there was a relationship between the veteran's back pain 
and his migraine headaches.

The Board finds that the relevant evidence received after the 
February 2002 final denial of the veteran's claim, as noted 
above-the first positive opinions relating the veteran's 
headaches to his service-connected lumbar spine disability-
constitute new and material evidence to reopen the claim for 
service connection.  As these records have not previously 
been considered by agency adjudicators, and are not 
cumulative or redundant of evidence previously of record, 
they are "new".  Moreover, given the nature of the 
opinions, the Board finds that they relate to an 
unestablished fact that is necessary to substantiate the 
claim, and provide a reasonable possibility of substantiating 
the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
headaches are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.




ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for headaches has 
been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that the claim 
for service connection for headaches, on the merits, should 
be expanded to include on a secondary basis, and that further 
RO action on this claim, on the merits, is warranted.

The veteran claims that his headaches are related to his 
service-connected lumbosacral strain with herniated nucleus 
pulposus, L5-S1.  As indicated above, 38 C.F.R. § 3.310 
provides authority for secondary service based on causation 
or aggravation.  

In view of Dr. C.M.'s January 2004 and April 2006 opinions 
that there is a relationship between the veteran's back pain 
and his migraine headaches, and the February 2004 VA 
examiner's opinion that the presence of chronic pain could 
aggravate headaches, the Board finds that a medical opinion 
addressing the medical relationship, if any, between the 
veteran's headaches and his service-connected lumbosacral 
strain disability would be helpful in resolving the claim on 
appeal.  See 38 U.S.C.A. § 5103A. 

In addition, the Board notes that the veteran's service 
medical records indicate that he complained of headaches 
while he was in service.  During his February 2007 Board 
hearing, the veteran testified that his headaches began in 
service and continued after his discharge from service.  
Thus, the Board finds that the examining physician should 
also address the matter of direct service connection-
specifically whether the veteran's headaches are related to 
his complaints of headaches in service.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim for service connection on a 
secondary basis and as directly related to service.  See 38 
C.F.R. § 3.655(a),(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In this regard, 
during the February 2007 Board hearing, the veteran testified 
that he received treatment at the Dallas, Texas VA Medical 
Center (VAMC) immediately after his discharge from service.  
Although the claims file includes a September 1976 VA 
examination report, the RO should request any additional 
outpatient treatment records from the Dallas VAMC, dated from 
June 1976 to the present.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Dallas VAMC since June 1976, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Dallas 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's 
headaches, from June 1976 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim for 
service connection for headaches, to include 
on a secondary basis, on the merits.  The RO 
should also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify any 
diagnosed headache disability.  With 
respect to such diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
veteran's service-connected lumbosacral 
strain with herniated nucleus pulposus, 
L5-S1.  In rendering such decision, the 
physician should specifically comment on 
the January 2004 and April 2006 private 
opinions from Dr. C.M. and the February 
2004 VA examiner's opinion.

The physician should also offer an 
opinion, with respect to the diagnosed 
headache disability, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is the result of injury or 
disease incurred or aggravated in service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for headaches, on the merits, 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


